Exhibit 10(w)
 
FIRST AMENDMENT TO MANAGEMENT AGREEMENT




           This First Amendment to Management Agreement (this "Amendment") is
made and entered into as of this 30 day of March 2007, ("Effective Date") by and
between Bayshore Rawbar, LLC, a Florida limited liability company ("Owner") and
RMI, LLC, a Florida limited liability company ("Operator").


RECITALS:


           A.           Owner and Operator entered into that certain Management
Agreement dated as of August 20, 2004 (the "Management Agreement") whereby
Operator operates the Monty's Raw Bar Restaurant ("Restaurant") on the first
floor of the Project located at 2551 South Bayshore Drive, Coconut Grove,
Florida 33133.


           B.           Owner and Operator desire to amend the Management
Agreement as more particularly set forth herein.  The Management Agreement as
modified by this Amendment is collectively referred to herein as the
"Agreement."


           NOW, THEREFORE, in consideration of $10.00 and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Owner and Operator agree as follows:


1. Incorporation of Recitals.  The above recitals are true and correct and are
incorporated herein as if set forth in full.
 
2. General Provisions.  All capitalized terms in this Amendment shall have the
same meaning as in the Management Agreement, except if otherwise noted.  Except
as amended and modified by this Amendment, all of the terms, covenants,
conditions, and agreements of the Agreement shall remain in full force and
effect.  In the event of any conflict between the provisions of the Agreement
and the provisions of this Amendment, this Amendment shall control.
 
3. Effective Date.  Unless otherwise specifically stated herein, to the
contrary, the Effective Date of the terms and provisions of this Amendment shall
be April 2, 2007.
 
4. Appointment of Manager.  Article I of the Management Agreement is deleted and
replaced with the following:
 
a.           Owner hereby employs Operator as an independent contractor to
perform the Revised Services (as defined in Section 6 of this Amendment) for the
Restaurant.
 
b.           The Term of this Agreement expires on December 31, 2007; however
Operator may be required to complete certain tasks not finished by December 31,
2007 as more particularly set forth in Section 6 (a) of the Amendment. .
 


5. Compensation of Manager.
 
a. The Management Fee in Section 2.01(a) and (b) is deleted and replaced with
the fee of $15,000 per month ("Monthly Management Fee") which shall be payable
by Owner to Operator on or before the first day of each month commencing May 1,
2007.   The last Monthly Management Fee  (for services rendered for the month of
December 2007) shall be payable on December 31, 2007.  
 
 
 
1

--------------------------------------------------------------------------------

 
 
All references in the Agreement to Base Management Fee, Incentive Management Fee
or the Management Fee shall mean and refer to the Monthly Management Fee as
described in this Section 5.
 
b. On April 1, 2007 Owner shall pay to Operator a total fee of $110,979.69 which
is comprised of : (i) the regularly scheduled April 1, 2007 payment of
$25,000  (for  services rendered for March 2007) and  a one time management fee
in the amount of $85,979.69.
 
c. Sections 2.02, 2.03 and 2.04 of the Management Agreement are hereby deleted.
 
6. Articles III (Duties of the Manager), IV (Owner's Financial Obligations), V
(Accounts and Reserves), VII (Insurance and Indemnity), VIII (Damage and
Destruction), and IX (Eminent Domain) are deleted in their entirety and replaced
with the following:
 
           (a)           Operator shall be responsible for providing the
following limited services to Owner and the Restaurant (collectively. "Revised
Services"):
 
                      1.           Accounting Services.  In addition to the
accounting duties set forth in Article VI, Operator shall :
 
(A) assist in the transfer of payroll services to Owner and prepare all payroll
for employees of the Restaurant; and prepare for filing all tax returns and
other forms required by law relating to payroll, including, but not limited to,
payroll taxes and unemployment taxes, and for withholding and remitting to the
IRS the correct amount of federal income taxes relating to payroll.
 
(B) allow the Owner Representatives full access to financial software utilized
by Operator including chart of accounts, trial balances and general ledgers used
in preparing monthly financial statements and provide any data relating to the
Restaurant as may be reasonably requested from any Owner Representative.
 
(C) incorporate budget provided by Owner into accounting software as directed by
any Owner Representative.
 
(D) despite the fact that this Agreement terminates as of December 31, 2007,
Operator shall be responsible for preparing the Monthly Statement for December
2007 on or before January 15, 2008 and the Annual Statement for the calendar
year 2007, on or before February 15, 2008.  A list of the schedules to be
prepared by Operator for the Annual Statements is attached hereto as Exhibit
"A."   Operator shall also assist 2007 year end audit to be performed in
2008.   The obligations set forth in this subsection shall survive termination
or expiration of this Agreement.
 
(E) Prepare and remit all sales tax and other tax returns for filing with the
applicable governmental agencies.
 
(F)  prepare all accounts payable checks on a weekly basis or more frequently
upon request of any Owner Representative.
 
(G)    prepare additional accounting or inventory reports as reasonably
requested by any Owner Representative.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(H) Operator's accounting staff shall be available to meet with any  Owner
Representative as requested from time to time.  
 
                      2.           Purchasing Assistance.  At Owner's request,
Operator shall assist the Owner Representatives in connection with its
purchasing for the Restaurant.  Operator shall also make available to Owner the
contact information (name, address, phone, fax and e-mail) for all vendors used
at the Restaurant.
 
                      3. Operator's staff. In connection with providing the
Revised Services Operator shall have on staff the necessary persons to  provided
the Revised Services in a timely and professional manner; however Operator's
staff shall not be required to work exclusively for Owner.
 
                      4.           Owner  Representatives.   Owner shall
designate two people to be the Owner's representatives (collectively "Owner
Representatives")  to  be the primary contact persons  and to communicate
directly with the Operator regarding the provisions of the Related Services and
Operator's performance under this Agreement.  The Owner shall designate the
names of the Owner  Representatives in writing and deliver  the same to
Operator.  Owner may change the name of either or both of the
Owner  Representatives, from time to time, upon written notice to
Operator.  Initially, the Owner  Representatives shall be Michael Clements and
Carlos Camorotti.
 
           (b)           Owner shall be responsible for all expenses of the
Restaurant except for the cost of preparing and processing any of the Revised
Services, which shall be paid for by Operator.  For example, Operator shall pay
for the cost for the accounting software and to assemble the information
necessary to prepare and prepare the payroll and tax returns.  Owner shall be
required to pay for the fee charged by the payroll company to process the pay
roll, postage and any amounts due on any tax returns.
 
           (c)           Upon request from Owner, Operator shall execute any and
all documentation reasonably requested by Owner with respect to the reduction in
its obligations under the Management Agreement to the Revised Services
including, but not limited to: (i) any bank forms necessary to remove Stephen J.
Kneapler and/or Operator  as a signatory from any bank accounts and (ii)
transfer of any operating licenses or permits for the operation of the
Restaurant.
 
           (d)           Upon written request of Operator, Owner shall promptly
execute any and all documentation reasonably necessary to relinquish any of
Owner's rights to any keyman or other life insurance policy naming Stephen J.
Kneapler as the insured.
 
           (e)           From and after April 2, 2007, neither Operator nor
Stephen J. Kneapler shall: (i) have any authority to act as agent for the Owner
of the Restaurant; or (i)  hold himself /itself out to the public as an owner,
manager or agent of the Owner or the Restaurant.
 
           (f)           In connection with the operation of its duties
hereunder, Operator shall comply with all applicable local, state and federal
laws.
 
           (g)           Operator and Owner shall reasonably cooperate with each
other in order to perform their respective obligations under the Agreement.
 
           (h) Neither RMI nor any of its employees shall maintain office space
in the Restaurant unless specifically requested by Owner.
 
7. Employees.  
 
a.            Change in employees. After the closing of the Restaurant and the
completion of the last shift on April 1, 2007, ("Employee Termination Date")
Operator shall cause all employees to be terminated.  Operator shall comply with
and be solely responsible for compliance with all local, state and federal laws
with respect to the hiring and firing of employees  for the Restaurant including
but not limited to the WARN Act (Worker Adjustment Retraining Notification Act
29 U.S.C. 2101, et. seq.), if applicable.  Operator shall prepare an employee
information list  containing the name, address, phone,  job and salary for each
employee and deliver to Owner no later than March 28,  2007.  Operator shall
reasonably make available to Owner Representatives for review the personnel
files of all employees who work at the Restaurant.  Operator shall also deliver
to Owner Representatives a written detail for each employee stating any accrued
vacation time, sick time or other benefits due to any employee of Operator who
works at the Restaurant immediately prior to the Employee Termination
Date.   From and after the Employee Termination Date Owner shall have the right
but not the obligation to hire any or all of the employees working for Operator
at the Restaurant. 
 
b.            Representations.   The Operator is currently in compliance with
applicable laws and regulations respecting employment, discrimination in
employment, terms and conditions of employment, wages, hours, and occupational
safety  and health and employment practices and is not engaged in any unfair
labor practice with respect to the Operator's  employees. Except as set forth on
Exhibit "B" attached hereto,  no claim, suit or other action has been made or
claimed and to Operator's knowledge, threatened, by any employee of Operator
with respect  to its employment at the Restaurant.  Except as set forth on
Exhibit "B" Operator does not offer any 401 K, retirement, health insurance or
any other benefits to any of its employees.   
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
8. Default/Termination.
 
a. Section 11.02 of the Agreement is amended by deleting 1 subparagraph (b) and
the last sentence of subparagraph (c).
 
b. Section 11.03 is amended by deleting subparagraphs (a)(i); 1 (d), (e), (f),
(g), (i), (j) and (k).
 
c. Section 11.04 of the Agreement is hereby deleted.
 
d. The following is hereby added to Section 11.05:
 
(e) Operator shall reasonably cooperate with Owner in connection with the
turnover of the day to day Restaurant operations.  Said cooperation shall start
immediately upon execution of this Agreement and before April 1, 2007.  On April
2, 2007 Operator shall turn over all books and records of the Restaurant from
August 20, 2004 to the present and immediately upon termination of this
Agreement and the Operator's duties hereunder, Operator shall turn over all
other books and records of the Restaurant.  To the extent reasonably possible,
the books and records should be in electronic format.
 
(f) This Agreement shall automatically terminate as of the closing of the sale
of the Restaurant by Owner. provided Owner pays Operator the Monthly Management
Fees due through December 31, 2007.
 
9. Adjustment for 2003 Rent.  Operator shall have the right to seek
reimbursement from the City of Miami of any purported overpayment of Rent in the
amount of up to $14,020.31 for the period from October 1, 2004 through September
30, 2005 based upon a change in calculation of gross sales from October 1, 2003
through September 30, 2004, as determined by the City of Miami per audit letter
dated August 24, 2006.  Owner shall execute and deliver to Operator the
assignment of claim as per the attached Exhibit "C."   All communications with
the City of Miami must be coordinated through Owner.
 
10. Notices.  The notice address for Operator is hereby changed to:
 
RMI, LLC


2550 South Bayshore Drive, Suite _____
Coconut Grove, FL 33133
Attn : Stephen J.
Kneapler                                                                                     

 


with a copy to:
Fernando Aran, Esq.
710 South Dixie Highway
Coral Gables, Florida 33146
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
11. Counterparts.  This Amendment may be executed by counterpart signature
pages, which, when taken together and annexed to the remainder of this
Amendment, shall constitute an original instrument.
 
12. Reaffirmation.  Expect as provided herein, all terms and condition of the
lease shall remain unchanged.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 


 
5

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the day and year first written above.


 
WITNESS:
OWNER:
     
BAYSHORE RAWBAR, LLC, a Florida limited
 
liability company
   
/s/ Michael Clements
By: /s/ Robert W. Christoph, Jr.
Print Name: Michael Clements
Name:  Robert W. Christoph, Jr., Manager
       
Print Name:
By:
 
Name: Larry Rothstein, Manager
       
WITNESS:
OPERATOR:
     
RMI, LLC, a Florida limited liability company
       
Print Name:
By:
 
Name:
 
Title:
Print Name:
 

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the day and year first written above.


 
WITNESS:
OWNER:
     
BAYSHORE RAWBAR, LLC, a Florida limited
 
liability company
   
 
By:
Print Name:
Name:  Robert W. Christoph, Jr., Manager
    /s/ Carlos Camarotti  
Print Name: Carlos Camarotti
By: /s/ Larry Rothstein
 
Name: Larry Rothstein, Manager
       
WITNESS:
OPERATOR:
     
RMI, LLC, a Florida limited liability company
    /s/ Carlos Camarotti  
Print Name: Carlos Camarotti
By: /s/ Steve Kneapler
 
Name: Steve Kneapler
/s/ Wanoa Hemmingway
Title: Mg Member
Print Name: Wanoa Hemmingway
 

 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit "A"
List of Schedules for Annual Statement
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
8

--------------------------------------------------------------------------------

 
Exhibit "B"
 Employee Claims and Benefits
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
9

--------------------------------------------------------------------------------

 


Exhibit "C"
Assignment of City of Miami Claim
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10 

--------------------------------------------------------------------------------